UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): September 7, 2010 IEH Corporation (Exact name of registrant as specified in its charter) COMMISSION FILE NUMBER:0-5278 New York 13-5549348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 140 58th Street, Suite 8E New York, NY 11220 (Address and zip code of principal executive offices) (718) 492-4440) (Registrant's telephone number, including area code CHECK THE APPROPRIATE BOX BELOW IF THE FORM 8-K FILING IS INTENDED TO SIMULTANEOUSLY SATISFY THE FILING OBLIGATION OF THE REGISTRANT UNDER ANY OF THE FOLLOWING PROVISIONS: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders IEH held its Annual Meeting of Shareholders on September 7, 2010 in Brooklyn, New York.The results of the matters voted on by the shareholders are set forth below. Only shareholders of record as of the close of business on August 10, 2010 were entitled to vote at the Annual Meeting. As of the record date, 2,303,468 shares of common stock of the Company were outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 2,130,513 shares of common stock of the Company were represented, in person or by proxy, constituting a quorum. 1. The shareholders voted to elect the following directors by the votes indicated: Nominee For Withheld Michael Offerman Murray Sennet In addition, there were a total of 973,105 broker non-votes relating to this proposal. 2. The shareholders voted to ratify the appointment of Jerome Rosenberg, CPA, P.C. as IEH’s independent registered public accounting firm, by the following votes: For Against Abstain Broker Non-Votes 0 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. IEH Corporation By:/s/ Robert Knoth Name: Robert Knoth Title: Chief Financial Officer Date: September 8, 2010 3
